CONSENT OF MATTHEW DOLLIVER I hereby consent to the reference of my name under the heading “Experts” in the Statement of Additional Information included in Post-Effective Amendment No. 19 to the Registration Statement on Form N-6 for certain flexible premium variable universal life insurance policies issued through American Family Variable Account I of American Family Life Insurance Company (File No. 333-44956). /s/ Matthew P. Dolliver Matthew P. Dolliver, FSA, MAAA Associate Actuary April 30, 2014
